Order entered December 16, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01375-CR
                                     No. 05-18-01376-CR

                       CLEVELAND ELIJAH POWELL, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-24262-U & F16-54139-U

                                         ORDER
       We REINSTATE these appeals.
       On December 11, 2019, a supplemental clerk’s record containing the trial court’s
appointment of counsel was filed. We DIRECT the Clerk to list Juanita Edgecombe as counsel
for appellant.
       We ORDER appellant’s brief due by January 31, 2020.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,
Presiding Judge, 291st Judicial District Court; to Juanita Edgecombe; to Cleveland Elijah
Powell, TDCJ#02225391, Boyd Unit, 200 Spur 113, Teague, TX 75860-2007; and to the Dallas
County District Attorney’s Office.
                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE